930 So. 2d 846 (2006)
Benjamin A. McCARTY, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and Samsonite Co. Stores, Inc., Appellees.
No. 3D06-181.
District Court of Appeal of Florida, Third District.
June 14, 2006.
Benjamin A. McCarty, in proper person.
John D. Maher (Tallahassee), for appellee Unemployment Appeals Commission.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
No error has been demonstrated in the ruling of the appeals referee as affirmed by the Florida Unemployment Appeals Commission, that the appellant was disqualified from benefits because of misconduct for repeated absences and tardiness. See Mason v. Load King Mfg. Co., 758 So. 2d 649 (Fla.2000); Sanchez v. Dep't of Labor & Employment Sec., 411 So. 2d 313 (Fla. 3d DCA 1982).
Affirmed.